Gorsline, J.
This is a suit in equity commenced by bill filed in the probate court of Jefferson county, on the 25th day of November, 1864. By the Organic Act, and by a law of the territorial legislature, approved March 11, 1864, the probate court of Jefferson county was clothed with equity jurisdiction concurrent with that of the district court, where the debt or sum claimed did not exceed the sum of $2,000. A decree was rendered in favor of the complainant, agreeably to the prayer of the bill, on the 7th day of June, 1865. Various causes are assigned for error, but I think it necessary to notice but one. By an act of the legislature, approved February 8,'1865, the equity juris-*54diction of the probate courts was taken away, except in certain cases therein specified. This case does not come within the limitation expressed, and after the passage of the act all proceedings in the probate court should have ceased, as its jurisdiction was gone. Butler v. Palmer, 1 Hill, 324; Illinois & Michigan Canal v. City of Chicago, 14 Ill. 334.
The decree of the probate court must be reversed.

Reversed.